DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed July 1, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness
Claims 1-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venema et al. (US 5,670,138). The rejection is maintained and withdrawn in regards to claims 2-4 and 10.
Venema et al. disclose oral care compositions. The compositions comprise lantibiotics in an amount from 0.1 to 10,000 ppm (0.00001% to 1%). Lantibiotics include nisin, which is the most preferred (col. 3, line 43 to col. 4, line 2). Polishing agents include sodium bicarbonate. Polishing agents are used in amounts ranging from 10% to 99% (col. 5, lines 25-55). A toothpaste is disclosed comprising glycerol, xylitol, Tween 80, sodium fluoride and nisin (100 ppm, 0.01%).  
prima facie case of obviousness exists.  MPEP 2144.05 A. The claims recite at least 15% sodium bicarbonate and at least 0.000375% nisin whereas Venema et al. disclose 10 to 99% sodium bicarbonate and 0.00001% to 1% nisin. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of MPEP 2144.05 A. Since the amounts overlap, the ratio of sodium bicarbonate to nisin will also overlap. 

Response to Arguments
The Examiner submits that it does appear that there is more than an additive effect however the claims are not commensurate in scope with the results disclosed by instant specification. The rejection has been withdrawn in regards to claims 2-4 and 10 because they are commensurate in scope with the results. In regard to Venema, Venema discloses both components in amounts that overlap that of the instant claims and therefore the ratio of the two components also overlap. It is further seen that the alleged synergistic relationship does not occur across the entire range encompassed by instant claim 1. Therefore Venema obviates the instant claims. In regard to the sodium bicarbonate, Venema discloses sodium bicarbonate is used in amounts that overlap that of the instant claims. Therefore when sodium bicarbonate is used in amounts within the gap, it would exhibit the properties of that seen in the instant invention. Further the claims do not recite a function for sodium bicarbonate. Therefore the amount of sodium bicarbonate in Venema obviates that of the instant claims. In regard to claim 15, the 

Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-11 and 15-18 are rejected.
Claims 12-14 are withdrawn.
Claims 2-4 and 10 are objected.
No claims allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612